DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chris McDonald on 2/22/22. Support for amendment below is found in figs. 3a-3b and pg. 20-21 of original specification.
The application has been amended as follows (the underlined portion is added, the 
Amendment to Claims
1. (Currently Amended) A heat transfer device for thermal coupling of a component to be soldered with a heat source or a heat sink in a soldering machine, comprising:
a heat source or a heat sink, and 
a base plate, said base plate being in thermally conductive contact at least with the heat source or the heat sink, 
said base plate comprising a plurality of contact units having respective contact surfaces, said contact surfaces being thermally contactable to the component, 
a plurality of recesses in a first surface of the base plate, each of the plurality of recesses having a bottom wall and at least one sidewall, 
wherein the plurality of contact units are retained in a respective one of the plurality of recesses,

wherein the plurality of contact units are held repositionably in the plurality of recesses that are provided in the base plate, said contact units can be repositioned into a retracted position in which the contact surfaces of the contact units are flush with the surface of the base plate facing the component, 
wherein each of the plurality of contact units comprises a thermally conductive sleeve closed on one side, said sleeve comprising a blind hole section housing a spring and a closed end face constitutes the contact surface.

16-17. (Canceled)

18. (Currently Amended) A heat transfer device for thermal coupling of a component to be soldered with a heat source or a heat sink in a soldering machine, comprising:
a heat source or a heat sink; and 
a base plate, said base plate being in thermally conductive contact with the heat source or the heat sink;
said base plate comprising a first surface and a second surface opposite the first surface;
a plurality of recesses in the first surface; and
 	a plurality of contact units having respective contact surfaces, each of the plurality of contact units in a respective one of the plurality of recesses,
wherein distances between the contact surfaces and a surface of the base plate facing the component are changeable depending on a change in the contact pressure with which the base plate is pressed against the component caused by a change in the distance between the base plate and the component, 
wherein said plurality of contact units have a first retracted position in which the contact surfaces of the contact units are flush with the first surface of the base plate and a second extended position, 

wherein each of the plurality of contact units comprises a contact pin, a spring tab, and a spring located axially opposite to the contact surface, and
wherein multiple contact units are brought together to form a group so that the springs rest on a common contact plate. 



Reasons for Allowance
Claims 1-15 and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art, either alone or in combination, fails to teach or suggest recited arrangement of plurality of contact units in each of plurality of recesses of a base plate, wherein each of the contact units comprises particular structure including, among other features, a thermally conductive sleeve, a contact pin and a spring in the claimed heat transfer device.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636. The examiner can normally be reached on Monday-Friday approximately 8am~5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735